Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The indication of allowable subject matter of office action dated 05/21/21 is withdrawn in view of prior art Watkins (US 6623638). Since examiner is withdrawing previously indicated allowable subject matter, a second non-final office action is issued herewith. Applicant’s arguments with respect to claim(s) 23-26, 29, and 37-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25 of U.S. Patent No. 10,399,040. Although the claims at issue are not identical, they are not patentably distinct from each other because the void/open space of ‘040 is in fluid communication with interior of the hollow fibers which in fluid communication with either side of the potting material.
Claim Interpretation
The limitation “generally parallel” is interpreted as fibers are arranged in substantially same direction, however, spacing between the fibers can vary along the length of the fibers and fibers can be at an angle in some portions.
The limitation “generally cylindrical” is interpreted as the housing is of a generally cylindrical shape and can have portions having sections that are tapered or having a different shape in some sections of the housing.
The term “porosity” in “central porosity”, “transitional porosity”, and “end porosity” is interpreted in view of paragraph [0101] of the specification which discloses “The porosity in Region II can be referred to as the transitional porosity. At any given cross-section, this porosity can be considered to be the empty space between fibers not counting the identifiable void flow channels, divided by the space within the housing not counting the identifiable void flow channels. Thus, this porosity is essentially a descriptor of the distance of a fiber that is locally in a bundle configuration, to its nearest neighbor fibers”, emphasis added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation “a midplane of said cartridge” in line 2 renders the claim indefinite because it is unclear whether the limitation is referring to the midplane defined in claim 23 or a different midplane.
Claim 26said void flow channels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, the limitation “total cross sectional area of a fiber region excluding said void flow channels” renders the claim indefinite because it is unclear what is considered a fiber region. Which region(s) is/are included or excluded from being considered “a fiber region”? How far does the fiber region extend beyond the fibers? Does fiber region include inter-fiber space? What differentiates inter-fiber space from void flow channel? The claimed end porosity cannot be determined without clarification of the “fiber region” and “said void flow channels”. It is also unclear whether the limitation “similarly defined porosity” uses same equation to calculate porosity or has a different equation. It appears that claim is using the term “porosity” as packing density of the fiber and not pore fraction of the fibers, however, it is unclear what is mean by “end porosity” due to unclear language.
Regarding claim 46, the limitation “a midplane of said cartridge” in line 2 renders the claim indefinite because it is unclear whether the limitation is referring to the midplane defined in claim 23 or a different midplane. 
Claim 47 recites the limitation "said void flow channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 47, the limitation “total cross sectional area of a fiber region excluding said void flow channels” renders the claim indefinite because it is unclear what is considered a fiber region. Which region(s) is/are included or excluded from being considered “a fiber region”? How far does the fiber region extend beyond the fibers? Does fiber region include inter-fiber space? What differentiates inter-fiber space from void flow channel? The claimed end porosity cannot be determined without clarification of the “fiber region” and “said void flow channels”. It is also unclear whether the limitation “similarly defined porosity” uses same 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 29 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6623638 (hereinafter referred as “Watkins”).
Regarding claim 29, Watkins teaches a cartridge (10) for processing a fluid, said cartridge comprising: a housing (12), having a housing wall; a plurality of fibers (bundle 20 includes a plurality of fibers), at least some of said plurality of fibers being hollow and having porous walls, at least portions of said plurality of fibers being contained within said housing (refer fig. 1), wherein said plurality of fibers are arranged as a bundle (20) of fibers that are generally parallel to each other along a longitudinal axis, and wherein an inter fiber space is provided between said plurality of fibers, wherein fluid in said inter fiber space flows perpendicular to said fibers and generally radially with respect to a longitudinal axis of said cartridge (inlet 30 supplied fluid perpendicular to longitudinal direction of the fibers), wherein the bundle of fibers comprises a central void forming a channel that extends generally along the longitudinal axis for conducting the fluid in an axial direction (fibers in central portion inherently comprises spaces between the fibers) until the fluid transitions to a radial direction through the inter fiber space (fluid enters the housing through inlet 30, disperses radially, then longitudinally and radially along longitudinal direction, and again radially to exit through outlet 
Regarding claim 41, the limitations of claim 41 is reciting functional limitation with regards to what type of fluid is being supplied through ports, and reciting material being worked upon by the apparatus which is structurally non-limiting. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claims 37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4201673 (hereinafter referred as “Kanno”).
Regarding claim 37, Kanno teaches a cartridge (fig. 2, fig. 3) for processing a fluid, said cartridge comprising: a housing (12), having a housing wall; a plurality of fibers (19), at least some of said fibers being hollow and having porous walls, at least portions of said fibers being contained within said housing, wherein said plurality of fibers are arranged as a bundle of fibers 
Regarding claim 39, the housing comprises an inlet flow diverter (15) downstream of the inlet port for distributing fluid from the inlet port along the fibers (refer fig. 2, fig. 3).
Regarding claim 40, the housing comprises an outlet flow diverter upstream of the outlet port (refer fig. 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23, 24, 25, 42, 43, 44, 45, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, in view of US 2007/0007193 (hereinafter referred as “Uchi”).
Regarding claims 23, 42 and 43, Watkins teaches cartridge (10) for processing a fluid, said cartridge comprising: a housing (12) that is generally tubular, having a housing wall, a first end, an opposite second end, and having a midplane located midway between the first end and the opposite second end; a plurality of fibers (bundle 20 includes a plurality of fibers), at least 
Watkins does not disclose that at least one axial channel has a transverse dimension that is at least 3 times the average fiber-centerline-to-centerline spacing. However, Watkins discloses in reference to openings (51, 53, 55, 57, 59, 61, 63, and 65) that the opening is a slot shape, however, a variety of openings can be utilized (C5/L17-29). Selecting size and shape of the openings (axial channel) would have been an obvious matter of design choice to one of ordinary skill in the art since Watkins discloses that a variety of openings (axial channels) can be utilized.
Watkins does not disclose that said plurality of fibers are substantially uniformly distributed throughout an interior region of said housing. However, Uchi discloses a cartridge 
Regarding claim 24, Watkins discloses a plurality of openings (51, 53, 55, 57, 59, 61, 63, and 65) that are arranged at equal radial distances with respect to a longitudinal axis of the cartridge and are angularly spaced at equiangular intervals (Refer fig. 1, fig. 2).
Regarding claim 26, claim 26 is interpreted in view of paragraph [00100] of the specification for purpose of claim rejection since the term “porosity” is used as distance between fibers in the specification and not as conventional meaning of pore volume of a membrane. Paragraph [0101] of the specification discloses “The porosity in Region II can be referred to as the transitional porosity. At any given cross-section, this porosity can be considered to be the empty space between fibers not counting the identifiable void flow channels, divided by the space within the housing not counting the identifiable void flow channels. Thus, this porosity is essentially a descriptor of the distance of a fiber that is locally in a bundle configuration, to its nearest neighbor fibers”, emphasis added.
Uchi discloses that distance between the fibers is gradually increased toward end face on the treatment liquid inlet side [0038]. Therefore, Uchi discloses an end porosity to be greater than a transitional porosity which is greater than a central porosity.
Regarding claim 44, Watkins discloses that said at least one axial channel is tapered in an axial direction, being wider near the potting material and narrower away from the potting material (Refer fig. 1, fig. 2).
Regarding claim 45, Watkins discloses that said at least one axial channel is tapered in an axial direction, being wider near said potting material and narrower closer to said midplane (Refer fig. 1, fig. 2).
Regarding claim 46, claim 46 is interpreted in view of paragraph [00100] of the specification for purpose of claim rejection since the term “porosity” is used as distance between fibers in the specification and not as conventional meaning of pore volume of a membrane. Paragraph [0101] of the specification discloses “The porosity in Region II can be referred to as the transitional porosity. At any given cross-section, this porosity can be considered to be the empty space between fibers not counting the identifiable void flow channels, divided by the space within the housing not counting the identifiable void flow channels. Thus, this porosity is essentially a descriptor of the distance of a fiber that is locally in a bundle configuration, to its nearest neighbor fibers”, emphasis added.
Uchi discloses that distance between the fibers is gradually increased toward end face on the treatment liquid inlet side [0038]. Therefore, Uchi discloses an end porosity to be greater than a transitional porosity which is greater than a central porosity.
Regarding claim 47, claim 47 is interpreted in view of paragraph [00100] of the specification for purpose of claim rejection since the term “porosity” is used as distance between fibers in the specification and not as conventional meaning of pore volume of a membrane. Paragraph [0101] of the specification discloses “The porosity in Region II can be Thus, this porosity is essentially a descriptor of the distance of a fiber that is locally in a bundle configuration, to its nearest neighbor fibers”, emphasis added.
Uchi discloses that distance between the fibers is gradually increased toward end face on the treatment liquid inlet side [0038]. Therefore, Uchi discloses an end porosity to be greater than a transitional porosity which is greater than a central porosity.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins, in view of Uchi as applied to claim 23 above, and further in view of US 2016/0051936 (hereinafter referred as “Kim”).
Regarding claim 25, modified Watkins teaches limitations of claim 23 as set forth above. Watkins does not teach that the plurality of fibers has a central void fraction near a midplane of said cartridge, and has a transitional void fraction further away from said mid-region toward an end, and has an end void fraction, and wherein said transitional void fraction is greater than said central void fraction, and said end void fraction is greater than said transitional void fraction.
Kim teaches a cartridge comprising a bundle of hollow fibers (fig. 3, 4), the fibers has a central void fraction near a midplane of the cartridge, and has transitional void fraction further away from said mid-region toward an end, and has an end void fraction, and wherein said transitional void fraction is greater than said central void fraction, and said end void fraction is greater than said transitional void fraction (as evident in fig. 4, where central baffle creates a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cartridge of modified Watkins to provide the plurality of fibers having a central void fraction near a midplane of said cartridge, and has a transitional void fraction further away from said mid-region toward an end, and has an end void fraction, and wherein said transitional void fraction is greater than said central void fraction, and said end void fraction is greater than said transitional void fraction to allow uniform flow in all direction.
Claims 29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, in view of Kim.
Regarding claim 29, 
Watkins does not teach that the bundle of fibers comprises a central void forming a channel that extends generally along the longitudinal axis for conducting the fluid in an axial direction until the fluid transitions to a radial direction through the inter fiber space, and wherein the second port in communication with the central void.
Kim teaches a cartridge comprising a bundle of hollow fibers (fig. 3, 4), the fibers has a central void forming a channel that extends generally along the longitudinal axis, and a port (20) in communication with the central void (Refer fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cartridge of modified Watkins to provide a central void forming a channel that extends generally along the longitudinal axis and a second port in communication with the central void to allow uniform flow in all direction. 
Regarding claim 41, the limitations of claim 41 is reciting functional limitation with regards to what type of fluid is being supplied through ports, and reciting material being worked upon by the apparatus which is structurally non-limiting. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno, in view of US 4396510 (hereinafter referred as “Hsei”).
Regarding claim 38, Kanno teaches limitations of claim 37 as set forth above. Kanno does not teach that said bundle of parallel fibers has a rectangular cross section. However, selecting shape of the bundle would have been an obvious matter of design choice to one of ordinary skill in the art. Hsei discloses a cartridge for processing fluid, wherein the cartridge comprises a bundle having rectangular shape (fig. 5, C6/L4-12). Selecting a known shape of bundle would have been an obvious matter of design choice to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777